DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler (US 2018/0126263) in view of Breed (US 2009/0015400).
  Regarding claim 18, Seiler discloses the system comprising: a mat positioned on a floor of a vehicle (page 3, [0030]); a haptic effects generator (page 3, [0030]); and one or more processors (fig. 4) configured to: receive an enablement signal (active signal in page 7, [0061-0062]); cause a haptic effects generator to generate vibrations within the mat (page 3, [0030)).
  Seiler discloses all the limitations set forth above but fails to explicitly disclose a system for alerting a vehicle operator of excess speed, receive information indicating a speed of the vehicle; determine that the speed surpasses a speed limit, determine from a database based on a location of the vehicle; and in response to determining that the speed surpasses the speed limit.
  However, Breed discloses a system for alerting a vehicle operator of excess speed (page 19, [0200]), receive information indicating a speed of the vehicle (page 19, [0200]); determine that the speed surpasses a speed limit (page 19, [0200]); determine from a database (container) based on a location of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Breed within the system of Seiler in order to support various electronic device functions by collecting information related to a driving condition thereby maximizing the safety of the system

Regarding claim 19, Seiler and Breed disclose all the limitations set forth in claim18, and Breed further discloses wherein the speed limit is received from a user device in communication with the mat (chassis) (page 19, [02009]).
Regarding claim 20, Seiler and Breed disclose all the limitations set forth in claim 18 and Breed further discloses wherein the one or more processors are configured to: receive a tolerance associated with the speed limit; determine if the speed surpasses the speed limit and the tolerance; and in response to determining that the speed surpasses the speed limit and the tolerance, cause the haptic effects generator to generate vibrations within the mat (page 19, [0200]).
 Regarding claim 21, Seller and Breed disclose all the limitations set forth in claim 18 and Breed further discloses wherein the tolerance is specified by a user (driver) (page 19, [0200]).


Allowable Subject Matter
Claims 1-7, 9-13, 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: 
.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-13, 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 For at least the above reason, the rejection, of claims, is sustained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Johnson (US 10,290,241) discloses systems, devices, and/or methods for managing mat appearance.
Kraft (US 5,785,219) discloses combination knapsack.
Milella, Jr. et al. (US 2011/0095155) discloses locking....device.
Soifer (US 2017/0158186) discloses vehicular heatstroke prevention device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


DP
March 16, 2022

                                                                              /DANIEL PREVIL/                                                                              Primary Examiner, Art Unit 2684